Per Curiam.
The writ of certiorari was allowed in this case to review a resolution of the board of commissioners of the city of Bayonne, dated June 5th, 1928, granting a permit or license to the defendant Isadore Kaplan to operate a poultry market at No. 78 West Twentieth street, Bayonne, New Jersey, and to transfer a license No. 1 held by him from No. 75 West Twentieth street, Bayonne, to No. 78 West Twentieth street, Bayonne, New Jersey.
*971The prosecutor urges several reasons for setting aside the resolution — -first, failure to comply with section 2 of the ordinance under which the resolution was granted; second, failure to comply with section 3 of the ordinance; third, failure to comply with section 7 of the ordinance.
Under the evidence in the record these reasons are not-tenable. (Testimony of Morris Brodman, page 43, et seq., of the record.) Our examination of the record, together with the reasons filed for setting aside the resolution, lead us to the conclusion that the defendant Isadore Kaplan, previous to the passage of the resolution by the board of commissioners, complied with all the provisions of the cited ordinance. We find no substantial reasons for disturbing the resolution granting the permits. The action of the board of commissioners of the city of Bayonne, granting the permits to Isadore Kaplan, dated June 5th, 1928, is affirmed, and the writ of certiorari is denied, with costs.